Case 3:19-cv-00567-MMH-JBT Document 17 Filed 08/13/19 Page 1 of 2 PageID 89



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


   DIA’MON DALLAS,

                   Plaintiff,
                                                                     Case No. 3:19-cv-567-J-34JBT
   vs.

   FIRST COAST TECHNICAL COLLEGE;
   CHRIS FORCE, Principal of First Coast
   Technical College; and DONNA GARY-
   DONOVAN, Assistant Principal of First
   Coast Technical College, all in their official
   and individual capacities,

                   Defendants.
                                                     /

                                                   ORDER

           THIS CAUSE is before the Court on Defendant First Coast Technical College’s

   Motion to Dismiss Amended Complaint and Integrated Memorandum of Law (Dkt. No. 15;

   First Coast Motion) and Defendants Chris Force’s and Donna Gary-Donovan’s Motion to

   Dismiss Amended Complaint and Integrated Memorandum of Law (Dkt. No. 16; Individual

   Defendants’ Motion), both filed on July 22, 2019. Although given adequate time to do so,

   Plaintiff has not responded to the motions.1 In light of the foregoing, it is

           ORDERED:




   1
     The motions were served on July 22, 2019. See First Coast Motion at 20; Individual Defendants’ Motion
   at 17. Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Middle District of Florida,
   responses were required to be served and filed on or before August 5, 2019. As of the date of this Order,
   responses have not been filed.
Case 3:19-cv-00567-MMH-JBT Document 17 Filed 08/13/19 Page 2 of 2 PageID 90



         Plaintiff shall have up to and including August 27, 2019, to respond to the motions

   or the Court will treat them as being unopposed.

         DONE AND ORDERED in Jacksonville, Florida this 13th day of August, 2019.




   ja

   Copies to:

   Counsel of Record




                                             -2-
